VICKERY, J.
REAL ESTATE.
(510 M4p) Company loaning money for purpose of erecting house on lot held entitled *723to foreclose its mortgage on the lot in advance of subsequent judgment liens, though building was by mistake erected upon another lot, which mortgagee purchased for purpose of saving itself from loss.
(Sullivan, P. J., and Levine, J., concur.)
HISTORY: — Action in Common Pleas by Sav. & Ln. Co. v. Constr. Co. to foreclose mortgage. Mortgage held void. Pltff. appealed. Decree for Pltff. No action in Supreme Court prior to date of this publication.
Por reference to full opinion, see Omnibus Index, last page, this issue.